Case 1:19-cv-03640-KBJ Document 21-14 Filed 12/20/19 Page 1 of 7




EXHIBIT K
        Case 1:19-cv-03640-KBJ Document 21-14 Filed 12/20/19 Page 2 of 7



                  DECLARATION OF SCOTT SHUCHART
   IN SUPPORT OF PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION


       1.      My name is Scott Shuchart. I am an attorney licensed to practice in New York and

the District of Columbia.

       2.      From August 2010 through July 2018, I served as Senior Advisor in the Office for

Civil Rights and Civil Liberties (CRCL) at the U.S. Department of Homeland Security (DHS).

CRCL is a statutory office, headed by a presidential appointee who reports to the Secretary of

Homeland Security. 6 U.S.C. § 345; see also 42 U.S.C. § 2000ee-1. I reported directly to that

appointee (or the acting substitute), known as the Officer for Civil Rights and Civil Liberties.

CRCL is an oversight and policy office that develops department-wide policy and advises DHS

leadership, including its component agencies, on issues affecting civil rights, civil liberties, and

human-rights treaty obligations. When I worked at CRCL, a principal focus of the Office’s work

was conditions of confinement in the detention facilities operated by the DHS component

agencies, including U.S. Customs and Border Protection (CBP) and U.S. Immigration and

Customs Enforcement (ICE). Among other functions, CRCL accepts complaints from the public

and conducts investigations of allegations of rights abuses, and then reports findings and makes

recommendations as a consequence of those investigations. See https://www.dhs.gov/crcl;

https://www.dhs.gov/compliance-branch.

       3.      As a part of my role, I both participated personally in on-site investigations of

facilities operated by CBP and ICE and supervised other policy advisor staff who assisted with

investigations. I reviewed and provided input on numerous policy papers, investigative reports,

and other CRCL projects relating to detention conditions at CBP and ICE, with a particular focus

on facilities that processed families and unaccompanied children. In that capacity, I visited


                                                  1
        Case 1:19-cv-03640-KBJ Document 21-14 Filed 12/20/19 Page 3 of 7



several CBP facilities in the Rio Grande Valley area, including ports of entry (operated by CBP’s

Office of Field Operations (OFO)); U.S. Border Patrol (USBP) stations; a Border Patrol central

processing facility for families and children; and a temporary, “soft sided” influx facility

constructed on land adjacent to a port of entry. I have spoken with many CBP officers and agents

to understand the operation of those facilities. I have also attended dozens of meetings with CBP

officers, agents, and staff at DHS’s and CBP’s headquarters offices in Washington, D.C. Those

meetings encompassed, for example, nationwide CBP policies; issues at ports of entry in

California and Arizona; and Border Patrol activities along the northern border.

       4.      CBP divides its border security responsibilities between OFO, which operates

ports of entry—the lawful land border crossing points, international airports, and maritime

facilities—and Border Patrol, which apprehends individuals who cross between ports of entry

and exercises authority throughout a 100-mile-zone along all U.S. borders.

OFO

       5.      OFO may administratively detain an individual without permission to enter the

United States pending transfer to ICE custody for further immigration proceedings, or may

briefly detain an individual who has been arrested criminally, pending transfer to another law

enforcement agency’s custody. OFO may also detain an individual suspected of harboring

contraband inside his or her body (such as drugs in the alimentary canal) for observation. OFO

will generally not grant entry to an individual’s attorney. Indeed, CBP’s operative public

guidance on transportation, escort, detention, and search (known as “TEDS”) does not reference

contact with a subject’s attorney at all. See U.S. Customs and Border Protection, National

Standards on Transport, Escort, Detention, and Search (Oct. 2015), at




                                                  2
          Case 1:19-cv-03640-KBJ Document 21-14 Filed 12/20/19 Page 4 of 7



https://www.cbp.gov/sites/default/files/assets/documents/2017-

Sep/CBP%20TEDS%20Policy%20Oct2015.pdf.

       6.       Ports of entry are designed as offices and as processing facilities for goods and

travelers. While they may include a small holding cell or cells, in general they are not built as

secure or jail-like facilities. They generally do not contain security devices such as sally-ports.

They do not contain proper sleeping facilities: Detainees may simply sit in chairs in a waiting

room area for hours or days. CBP has acquired thin foam matts to be placed on the floor in some

facilities to enable detainees to lie down. During times that large numbers of individuals are held

in a port of entry for processing or while they await transport to another facility, CBP may

convert offices, storage rooms, and even closets into temporary detention facilities. I have

observed a port of entry where the port director’s own office was temporarily used to house

detained persons pending transportation. I have never observed a port of entry with space for

visitation of any kind; I have never observed a port of entry with a private place for an attorney-

client meeting. Ports of entry do not have shower or bathing facilities for detainees, do not have

kitchens to prepare food for detainees, and do not issue clothing to detainees.




Border Patrol

       7.       Border Patrol operates as a law-enforcement agency, conducting patrols and

surveillance and engaging in physical apprehensions of individuals suspected of entering the

country

       8.       Border Patrol stations are not configured for administrative processing, but rather

to receive individuals who have been arrested in the field, either for criminal or civil immigration

offenses. Accordingly, they are generally constructed like police stations, with a large secure

                                                  3
        Case 1:19-cv-03640-KBJ Document 21-14 Filed 12/20/19 Page 5 of 7



section comprising multiple holding cells, each holding several (and some perhaps as many as 20

or 40) detainees, arrayed in a ring around counters or desks where Border Patrol agents can

process individuals they have apprehended. Detainees may be assigned to a particular holding

cell based on age, sex, nationality or language spoken, communicable disease, processing

destination, or other factors. The holding cells are designed for short-term detention: While they

may have some concrete benches or seating, there are not beds or adequate seating for the

maximum population of the cell. As with OFO, detainees may be issued disposable mylar

blankets for warmth. Border Patrol stations generally lack kitchens or food service equipment;

food for detainees is either pre-packaged and microwaved, or brought in from an outside vendor.

Border Patrol stations generally lack bathing or shower facilities; common practice is to supply

detainees with large-format “baby wipes” for self-cleaning. Border Patrol stations generally lack

laundry facilities and do not issue detainees with clean clothing (except for some children), so it

is common for Border Patrol detainees to sit for days in the same clothes they were apprehended

in. Lights stay on 24 hours a day, limiting detainees’ ability to rest. Toilet facilities are shared

and not private. The stations are noisy, with clanging doors and people coming and going around

the clock.

        9.      The Border Patrol stations I have visited had no visitation rooms or appropriate

areas for attorney-client communications. Indeed, even the processing of individual detainees by

Border Patrol agents—who may be reporting the basis for a fear of return to their home

countries—is generally conducted in the large open area, with multiple detainees being

interviewed side by side, without full privacy.

        10.     The Border Patrol stations I have visited had limited telephone facilities; to the

extent that detainees could make telephone calls, I believe they generally did so from telephones



                                                   4
        Case 1:19-cv-03640-KBJ Document 21-14 Filed 12/20/19 Page 6 of 7



located at the desks or counters at which agents conducted processing. There were no private or

separate telephone facilities, and detainees were not free to make calls at will or to use calling

cards. There were certainly no private areas that would permit a confidential call with an

attorney.

       11.     Border Patrol has also constructed a small number of “soft-sided” facilities

comprising large tent like buildings, and has housed detainees at them. Those facilities generally

do have showers and some other amenities that are otherwise lacking in the permanent facilities,

though they are fundamentally large holding pens designed for temporary detention for further

processing. The soft-sided facilities I am familiar with were not constructed to accommodate any

visitation, much less confidential attorney-client meetings.

CBP’s Understanding of its Processing Facilities

       12.     One issue I worked on while at CRCL was the manner in which CBP conducted

interviews of unaccompanied children, who are subject to particular processing requirements,

including a statutory requirement that they be held for no longer than 72 hours before being

transferred to the Department of Health and Human Services. Both CRCL and outside advocacy

organizations urged CBP, over the course of many years, to hire staff trained in child welfare,

such as social workers, to perform some of this work, to ensure appropriate interactions with

children and to better look after their needs. CBP’s response—both OFO and Border Patrol—

was, consistently, that its facilities were not appropriate for any personnel other than individuals

being processed and CBP’s armed officers and agents. Officers and agents in managerial roles

told us that social workers, child care workers, or medical personnel could not safely move about

the facilities as they were constructed and operated. While I understand that CBP has added

medical screening personnel to some facilities in the last year following the deaths of a number

                                                  5
        Case 1:19-cv-03640-KBJ Document 21-14 Filed 12/20/19 Page 7 of 7



of children detained in its custody, it seems that these same considerations would apply if outside

attorneys were somehow expected to serve clients in OFO or Border Patrol facilities.


       I declare under penalty of perjury that the foregoing is true and correct.


Executed on December ___, 2019                       ________________________________
                                                     SCOTT SHUCHART




                                                 6
